Name: Commission Regulation (EC) No 1794/94 of 20 July 1994 amending for the second time Regulation (EC) No 1393/94 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  means of agricultural production;  animal product;  prices;  Europe
 Date Published: nan

 21 . 7 . 94 Official Journal of the European Communities No L 186/35 COMMISSION REGULATION (EC) No 1794/94 of 20 July 1994 amending for the second time Regulation (EC) No 1393/94 adopting exceptional support measures for the market in pigmeat in the Netherlands HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain regions in Belgium, which are located in the border area to the Netherlands, exceptional support measures for the market in pigmeat were adopted for the Netherlands in Commission Regulation (EC) No 1 393/94 (3), as amended by Regulation (EC) No Article 1 Regulation (EC) No 1393/94 is hereby amended as follows : 1 . Article 4 is amended as follows : (a) in paragraph 1 , 'ECU 105' is replaced by 'ECU 95' and 'ECU 89' is replaced by 'ECU 81 ' ; (b) in paragraph 2, 'ECU 36' is replaced by 'ECU 31 ' and 'ECU 31 ' is replaced by 'ECU 26'; 2. the Annex is replaced by the Annex to this Regulation . 1482/94 (4 ; Whereas it is necessary to adjust the buying-in price for pigs to the present market situation taking into account the decrease in market prices ; Whereas in view of new outbreaks of classical swine fever in Belgium, the veterinary and commercial restrictions were extended by the Dutch authorities to a new region at the end of June 1994 ; whereas it is appropriate to include, as from 12 July 1994, animals coming from this region in the buying-in scheme provided for by Regula ­ tion (EC) No 1393/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 21 July 1994. However, the provisions of Article 1 point 2 shall apply with effect from 12 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 152, 18. 6. 1994, p. 27. 0 OJ No L 159, 26. 6 . 1994, p. 51 . No L 186/36 Official Journal of the European Communities 21 . 7 . 94 ANNEX ANNEX The area located in the province of Zeeland is delimitated as follows : From the border post 359 follow road N58 towards the east to the crossroads with "Sint Annastraat", follow this towards the south-east to the crossroads with "De Kaai" in the municipality of Sluis, follow "De Kaai" towards the east to the crossroads with the "Hoogstraat", follow this towards the north to the crossroads with the provincial road from Sluis to Breskens, follow this towards the north-east to the crossroads with the "Barendijk" in the municipality of Nieuwvliet, follow the "Barendijk" towards the east and continue into "Schoondijkse Weg", follow this towards the east to the crossroads with road N58, follow this towards the south to the crossroads with road N61 in the commune of Schoon ­ dijk, follow road N61 towards the south-east to the crossroads with "Statendijk 1 ", follow this to the crossroads with the "Molentje", follow this to the crossroads with the "Oranjedijk", follow this to the crossroads with the "Mauritsweg", follow this to the crossroads with the "Zachariasweg", follow this to the crossroads with the "Driewegenweg", follow this and continue into "Schorerweg", follow this to the crossroads with the "Hoofdplaatseweg" and the "Driewegenweg", follow this towards the south-east to the crossroads with road N61 , follow this towards the east to the crossroads with the "Isabella" canal, follow this canal to the State border, follow the border towards the south-east to border post 359.'